DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lord (US 9497999 B2) in view of MEMARI et al. (US 20150245654 A1) and MONSEES et al. (US 20130042865 A1).
	Regarding claim 1, Lord discloses a controller of an e-vaping device, comprising control circuitry (e.g., circuit board 14 in Fig. 3) configured to: generate a control signal for controlling detection of whether a cartridge section (24) is connected to and being disconnected from a power supply section (10), receive a detection signal based on the control signal, detect attachment events based on the detection signal (col. 4, lines 1-15), the attachment events indicating whether the cartridge section is attached to or detached from the power supply section (col. 1, lines 38-44; col. 4, line 64 – col. 5, line 23); the detected attachment events further indicating whether a detected attachment event relates to an attachment of the cartridge section to the power supply section and 
	Lord does not mention expressly: store the detected attachment events in a table, wherein the table further storing a time stamp of the associated detected attachment event; and enter said sleep mode if a first time period elapses after one of the detected3 Atty. Dkt. No.: 24000-000220-US-01attachment events, and stay in a same operation mode if the first time period has not elapsed.
	MEMARI discloses a controller of an e-vaping device, said controller is configured to: detect attachment events, wherein the attachment events indicating whether a cartridge section (PV 1 in Figs. 7 and 8) is being attached to or being detached from the power supply section (the portable charging and re-filling case 100 including the rechargeable case battery 68 reads on a “power supply section”), and store the detected attachment events in a storage medium (para. 0274, 0298-0302, 0334, 0340, 0393-0398, 0405, 0658-0660); wherein the storage medium further stores a time stamp of the associated detected attachment event (para. 0506, 0527).
Since both Lord and MEMARI pertain to control circuitry of an e-vaping device configured to detect connectivity between cartridge section and power supply section and MEMARI further teaches the general condition of monitoring the usage and/or consumption of the e-vaping device (para. 0325), it establishes a prima facie case of 
The combination of Lord and MEMARI is not clear: said storage medium is a table. However, the examiner takes official notice that a table, such as a database table structure, used as a storage medium is well known in the art. It would have been obvious to one ordinary skill in the art to use a table as the storage medium in the combination of Lord and MEMARI for storing data of the detected attachment events. The mere application of a known technique to a specific instance by those skilled in the art would have been obvious. See MPEP 2144.06.II.
	MONSEES discloses an e-vaping device (para. 0068) comprising: a control circuitry (e.g., PCB 104 in Fig. 1), wherein said control circuitry is configured to: detect an operation mode of the e-vaping device, enter a sleep mode if a first time period elapses after one of the detected3 oAtty. Dkt. No.: 24000-000220-US-01peration mode, and stay in a same operation mode if the first time period has not elapsed (para. 0071: “After non-use based on time, movement or lack thereof, position (e.g. vertical), or placement in a charging cradle, or after any combination of any of these, the device is programmed to convert to sleep mode (standby mode), in order to conserve battery power, at least.”).

Regarding claim 2, Lord discloses: wherein the sleep mode is a mode in which the control circuitry disables a pressure sensor of the e-vaping device (by inherency, the pressure sensor is disabled when the device is in the “disconnected state”, that is, even if the user sucks on the mouthpiece 2, it will not trigger the pressure sensor to send any information to the computer 12, see col. 5, lines 24-36).
Regarding claim 3, Lord does not but MEMARI teaches: wherein the control circuitry is configured to cause the e-vaping device to count a number of the detected attachment events 52corresponding to the cartridge section being attached to the power supply and being detached from the power supply (MEMARI, para. 0298-0302, 0334, 0340, 0393-0398, 0405). As such, the combination of Lord and MEMARI renders the claimed invention obvious.
Regarding claim 6, Lord does not but MEMARI teaches: wherein the control circuitry is configured to cause the e-vaping device to store the detected attachment events in a storage medium for subsequent data collection (MEMARI, para. 0325-0326). As such, the combination of Lord and MEMARI renders the claimed invention obvious.
Regarding claim 7, Lord discloses: wherein the sleep mode is a mode in which the control circuitry reduces a frequency of read requests for a pressure sensor while 
Regarding claim 8, Lord discloses: wherein the sleep mode is a mode in which the control circuitry terminates a read request for a pressure sensor (see discussion for claim 7 above).  
Regarding claim 9, Lord discloses: a cartridge detector (col. 1, lines 38-44; col. 4, line 64 – col. 5, line 23. computer 12 detects whether the cartridge section is attached to or detached from the power supply section) to cause the controller to receive an input voltage from an anode of a connecting portion (e.g., a switched parallel circuit) of the power supply section (col. 4, line 65 – col. 5, line 18), the connecting portion detachably (inherent to the switched digital mulitmeter circuit) connecting the power supply section to the cartridge section, divide the input voltage to generate an output voltage (i.e., the output voltage to be received by the cartridge section, see Fig. 10), and generate the detection signal based on the output voltage (col. 4, line 65 – col. 5, line 48).

Regarding claim 11, Lord does not but MEMARI teaches: wherein the control circuitry is configured to cause the device to store the detected attachment events during a second time period, and count the number of the detected attachment events occurring during the second time period (MEMARI, para. 0298-0302, 0334, 0340, 0393-0398, 0405). As such, the combination of Lord and MEMARI renders the claimed invention obvious.
4.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lord et al. in view of MEMARI et al. and MONSEES et al. as applied to claim 3 above, further in view of Henry et al. (US 20150224268 A1).
Regarding claim 4, Lord discloses: wherein the control circuitry is configured to cause the e-vaping device to select an operation mode from among a plurality of operation modes (e.g., sleep mode, connected mode, waking mode), and operate the e-vaping device according to the selected operation mode (col. 4, lines 1-47).
Lord does not mention explicitly: said selection of an operation mode is based on the counted number of attachment events.
 Henry teaches: selecting an operation mode based on the recorded data characterizing the performance of the device (para. 0069).

Regarding claim 5, Lord discloses: wherein the plurality of operation modes include a plurality of modes based on profiles associated with different operating preferences (col. 4, lines 1-47).

  
Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/X.S/Examiner, Art Unit 2862            

/TOAN M LE/Primary Examiner, Art Unit 2864